431 F.2d 709
UNITED STATES of America, Plaintiff-Appellant,v.Roberto OSUNA-SANCHEZ, Manuel Aguirre-Barrera and Francisco Villa-Flores, Defendants-Appellees.
No. 25934.
United States Court of Appeals, Ninth Circuit.
September 21, 1970.
Rehearing Denied October 19, 1970.

Appeal was taken by the United States from an order of the United States District Court for the District of Arizona, Ray McNichols, J., suppressing evidence. The Court of Appeals held warrantless search of automobile following lawful arrest was valid.


1
Reversed and remanded with instructions.


2
James M. Wilkes (argued), Asst. U. S. Atty., Richard K. Burke, U. S. Atty., Tucson, Ariz., for plaintiff-appellant.


3
Lawrence Ollason, Tucson, Ariz. (argued), for Osuna-Sanchez.


4
Gilbert Gonzales, Tucson, Ariz. (argued), for Aguirre-Barrera.


5
Manuel H. Garcia, Tucson, Ariz., for Villa-Flores.


6
Before MERRILL and DUNIWAY, Circuit Judges, and SWEIGERT, District Judge.*

PER CURIAM:

7
The United States appeals from an order suppressing evidence obtained from a warrantless search of an automobile following lawful arrest. The order was entered by the District Court on the authority of this court's holding in Heffley v. Hocker, 420 F.2d 881 (9th Cir. 1969). In that case certiorari to the Supreme Court was granted and the case was remanded to this court for further consideration in light of Chambers v. Maroney, 399 U.S. 42, 90 S. Ct. 1975, 26 L. Ed. 2d 419 (1970). Upon remand this court, on the authority of Chambers, held the search there involved to be valid. Heffley v. Hocker, 429 F.2d 1321 (9th Cir. 1970).


8
The search here in question presents no distinguishing circumstances. Under Chambers v. Maroney, supra, the search here, as was the one in Heffley v. Hocker, was valid.


9
Reversed and remanded with instructions that the order suppressing evidence be vacated and for further proceedings.



Notes:


*
 Honorable William T. Sweigert, United States District Judge for the Northern District of California, sitting by designation